_ UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

 

AT CHATTANOOGA
UNITED STATES OF AMERICA )
) No, 4:19-CR-15
Vv, : )
) JUDGE MCDONOUGH
HARRISON YANG ) |
A M€nipé PLEA AGREEMENT Ky PHL

‘ . 7 ,
The United States of America, by the United States Attorney for the Eastern District of

Tennessee, and the: defendant, Harrison Yang, and the defendant’s attorney, William Ramsey, have
~ agreed upon the following:
1. The defendant will plead guilty to the following count in the indictment:
a) Count 1, making a false statement relating to a health care matter, in violation
of Title 18, United States Code, Section 1035(a)(2), |
The punishment for this offense is as follows: not more than five _— imprisonment; a fine —

of not more than $250,000; a term of supervised release of not more than 3 years; a special .

yo
assessment of $ 100; and-ertestitution-payment-of $61.59 WS IL
An~
‘Bs In consideration of the defendant's guilty plea, the United States agrees to move the “nm )

Court at the time of sentencing to dismiss the remaining count against the Aefieniant i in this
indictment. The United States also agrees not to further prosecute the defendant in the Eastern
District of Tennessee for any other non-tax criminal offenses eommftted bp the defendant that are
related to the charges contained in the indictment in this case and that are known to the United
States Attorney's Office for the Eastern District of Tennessee and the Fraud Section of the Criminal

Division of the United States Department of Justice at the time this plea agreement is signed by both

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Pale 1 of 8 PagelD 5 33
Case 4:19-cr- -00015- TRM-SKL ‘Document 16 Filed Oita? age 1of8 Page : 44

 
parties, The United States further agrees to recommend a sentence at the low end of the applicable
sentencing guidelines range. |
3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crime(s) charged. Specifically, the elements of the

offense are as follows:

a. The defendant made a materially false, fictitious, or fraudulent statement or
representation,
b. In connection with the delivery of or payment for health care benefits, items,

or services involving a health care benefit program,
c. the defendant did so knowingly and willfully.

4, In support of the defendant's guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case. The
TennCare recipient identified in count one of the indictment, S.H., was a patient of the defendant, at
a clinic he owned and operated in the Eastern District of Tennessee. TennCare is a health care
benefit program, as defined in Title 18, United States Code, Section 24(b). On the date listed in the
indictment, the defendant knowingly and willfully wrote an opioid prescription for medication that
were not medically indicated for this patient. Had TennCare known that these prescriptions were
not medically indicated, it would not have reimbursed the cost of the prescription. Therefore, the
prescriptions written by the defendant resulted in a claim being submitted to TennCare in the

amount of $61.59.

2

Case 4:19-ct-00015-TRM-SKL ‘Document 13 Filed 07/29/19 Page 2 of8 PagelD #: 34
Case 4:19-cr-00015-TRM-SKL Document16 Filed 08/13/19 Page 2of8 PagelD #: 45

 
 

5. . The defendant is pleading guilty because the defendant is in fact guilty,
The defendant understands that, by pleading guilty, the defendant is giving up several rights,

including:

 

a) the right to plead not guilty;.
b) the right to a speedy and public trial by jury;
c) the right to assistance of counsel at trial;
d) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;
e) | the right to confront and cross-examine witnesses against the defendant;
f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and |
g) the right not to testify and to have that choice not used against the defendant.
6. - The parties agree that. the appropriate disposition of this case would be the following
as to each count: |
a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s). Both the .
defendant and the government also agree to recommend that the defendant be prohibited from
prescribing Schedule II controlled substances as a condition of the defendant's supervised release.
b) The Court will impose special assessment fees as required by law; and
c) — The Court may order forfeiture as applicable and restitution as appropriate.
| No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense ©

counsel or any other person regarding any potential sentence in this case are not binding on the

3

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 3 of 8 PagelD #: 35.
. Case 4:19-cr-00015-TRM-SKL Document16 Filed 08/13/19 Page 3of8 PagelD #: 46
Pu) DB,
WT)
Gates he
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s 5844
' guilty plea(s). However, both the government and defense believe that the Guidelines calculation
will result in a non-custodial sentence. The defendant understands that the sentence i in this case will
| be determined by the Court after i it receives the presentence investigation report from the United
States Probation Office and any information presented by the parties. The defendant acknowledges
that the sentencing determination wil be based upon the entire scope of the defendant’s criminal

conduct, the defendant's criminal history, ‘and pursuant to other factors and guidelines as set forth in

the Sentencing Guidelines and the factors set forth in 18 U.S.C, § 3553.

 

7. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of résponsibility under the provisions of Section 3E1.1 (a) of the
Sentencing Guidelines. Further, if the defendant's offense level is 16 or greater, and the defendant
is awarded the two-level enluailen pursuant to Section 3E}.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the ee Guidelines, Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.
8... The defendant agrees to pay the special assessment in this case prior to sentencing.
9. The defendant agrees that the Court shall order restitution, pursuant to any applicable

provision of law, for any loss caused to: (1) the victim of any offense charged in this case

4

Case 4:19-cr-00015-TRM- spb Document 13 Filed 07/29/19 Page 4 of 8_PagelD
Case 4:19-cr-00015-TRM-SKL Document 16 Filed Uarrsite  Bage PoP s PRES Fon
(including dismissed counts); and (2) the victim of any criminal activity that was part of the same

p* | 4> es
course of conduct or common scheme or plan as the defendant’s charged offense(s). The-defendant
feos feed wmypd tv 7 V

agreel, pursuant to 18 U.S.C. 8 S683{a=) that the order of restitution will be in the amount of a>
$61.59.
| | vB
10. Financial Obligations. The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
— shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the |
authority to-establish payment schedules to ensure payment of the fine and/or restitution, The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, exeautian on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment — the collection of any financial obligation imposed by the |
Court without notifying the defendants counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in whieh the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a

completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.

5

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 5 of 8 _ PagelD #: 37
Case 4:19-cr-00015-TRM-SKL Document 16 Filed 08/13/19 Page5of8 PagelD #48

 
| The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.
| b) The defendant expressly authorizes the U.S. Attorney's Office to obtaina
credit report on the defendant in order to evaluate the defendant's ability to satisfy any financial
obligation imposed by the Court. |
—¢) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the US. Attorney's Office

to obtain financial and tax records of the defendant.

 

ll. = The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the

| following: The defendant will not, whether directly or by a representative, request or receive from
any department or agency of the United States any records pertaining to the investigation or
prosecution of this case, including, without limitation, any records that may be sought under the
Freedom.of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974, 5 U.S.C. Section
552a, |

| . 12. — This plea agreement becomes effective once it is signed by the parties and is not

contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter

guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any

6

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 6 of 8 PagelD #: 38
Case 4:19-cr-00015-TRM-SKL Document 16 Filed 08/13/19 Page 6of8 PagelD #: 49
court order or any local, state or federal law pending the resolution of this case), then the United .
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution, The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this-.case. |

| 13. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms are included in the supplement,
they are hereby fully incorporated herein. |

. 14, This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other

promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

7

Case 4:19-cr-00015-TRM-SKL Document 13. Filed 07/29/19 Page 7 of 8_PagelD #: 39
Case 4:19-cr-00015-TRM-SKL Document 16 Filed 08/13/19 Page 7 of 8 PagelD #: 50

 
a af 4

Date

7-29-14

 

 

 

Date
~| q ~ \4

Date
7-14 -)4

Date

By:

‘By:

J, DOUGLAS OVERBEY
UNI TED STATES ATTORNEY

th Ce

 

—< Marie Svolto

Assistant United States Attorney

Joseph Beemsterboer
Deputy Chief
Criminal Division, Fraud Section

Louis Manzo -
Trial Attorney

Fraud Section, Criminal Division
U.S. Department of Justice

re

Harrison Yang. M.D,

 

 

Delendant

tht

William T. Ramsey
Attorney for the Defendant

4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 8 of 8 PagelD #: 40
Case a: 19-cr-00015-TRM-SKL Document 16 Filed.08/13/19 Page 8o0f8 PagelD #: 51

 
